Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

Applicant argues, “

    PNG
    media_image1.png
    98
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    644
    media_image2.png
    Greyscale


”  (Applicant’s Response 2/25/2021, Page 7) 
Examiner respectfully disagrees with the applicant's argument. Examiner submits that the claim language is silent regarding how precisely the resources are “allocated” to the UEs. Any “pre-configured mapping rules” based on which a UE is configured to 


/OMER S MIAN/           Primary Examiner, Art Unit 2461